Earl Warren: -- you may continue your argument.
Charles R. Vickery, Jr.: May it please the Court. I shall proceed, sir. In connection, readdressing ourselves to the nature of the insurance policies, the tax is levied without regard to whether the policies are available in Texas or not, and the fact that the Tex -- the taxes rendered without regard to availability, renders absolutely sterile as state's arguments that it's for regulation. To the extent that the insurance is unavailable in Texas, any discouragement of course is -- is without any force at all. Certainly, the respondent is better off with insurance in an unadmitted insurer than none. It is better off with insurance in a corporation unadmitted in Texas than it would be with no insurance. They can't regulate what they don't offer. If the insurance is not offered in Texas, Texas couldn't be regulating it or trying to force it into a regulated market. The regulation argument is absolutely dependent upon Texas availability.
John M. Harlan II: Is that -- is what you're arguing now, does that have a basis in the record? I thought you said, it was --
Charles R. Vickery, Jr.: As to the actual facts, there is no record as to availability in the market. The statute makes it quite clear that they reach available and unavailable insurance. There's one section in this same statute which says that before a licensed agent can obtain or purchase unadmitted insurance, he must make an affidavit that admitted insurance is not available. So the statute clearly contemplates to tax it whether it's available or not. It was not thought material in the trial court under St. Louis Compress, Tabacos, Connecticut General and Allgeyer to offer that proof and there was none offered. Now, the -- the State in picturing the type of coverage here has not accurately presented the coverage picture. This insurance coverage and all of the policies at least by types are printed in the record. This coverage does cover comprehensive coverage on certain personal property, principally dry docks and certain perhaps real property, principally palings and wards. But the State argues this case as though the only insurance in the case was a property insurance but that is not quite true. The insurance also covers liability for negligence, collision liability and products liability risks which are not property in Texas but risks in connection with Texas work. For example on the products liability coverage, if Todd repaired a tanker say for one of the major international oil companies and it had a liability under the products coverage, the liability could arise in Hong Kong, Shanghai or any port of call in the world. And certainly on that insurance, the likelihood of loss in Texas does not even exist. This -- this case does not involve only Texas property. It involves products liability risk, it involves risk for negligence or willful damage by vessels that are on the dry docks, it also involves protection against a collision hazard from the dry dock. The policies also cover insurance in five or six different states. Now, the stipulation also includes this critical crucial fact and that is that the respondent has paid all taxes. The respondent has paid all taxes for the privilege of doing business in Texas. The State admits in the stipulation that this tax cannot be justified as the tax for the privilege of doing business in Texas. And now we come to the taxes, what -- what is the only factual connection with Texas that Texas insist extends its taxing on to a New York contract and that is the Texas risk. The Texas risk consists of the personal property, the real estate, the product work that was done in Texas and might go anywhere and collision risk and negligence risk on the dry docks to other people's property. In a nutshell, the only Texas -- the only Texas nexus -- the only Texas connection if you please is the Texas risk. Now, what does the statute provide? Those we think are the controlling facts. What is the nature of this -- of this statute? What does the statute provide? This -- this is a tax on a premium payment. The tax is not due unless there is a premium payment. A payment is a condition preceded to the tax. Therefore, we think that the taxable event, the operating incidence of the tax clearly falls on the premium payment. If there is a critic sale, if there is a critic purchase of insurance and the -- the premium is never paid, there is no tax. The premium payment is a cynically none of the type. And we therefore feel that the premium payment is a taxable event, the taxable event under the stipulation and as a fact, occurs and occurs only in the City of New York in the State of New York. Now, the -- the statute levies the tax whether or not there is a local transaction or not. The statute is not dependent upon any local transaction. A Congolese could purchase that -- the insurance in the Congo on a Texas risk and the Texas tax would've -- would purport to cover it. He of course, might have some jurisdictional problems in collecting it. But the tax is in no way limited to residence, it's not limited to people doing business in the state, it is limited to -- it is defined only -- delimited only by a person purchasing insurance anywhere from any unadmitted insurer on a Texas risk. The only two taxable events -- not events but the two prerequisites are the purchase from an unadmitted insurer and the purchase on a Texas risk. The taxes are levied on persons, on individual persons, as well as it is lev -- as on corporations. It is levied on partnerships, it is levied on associations. There is nothing that the statute is indiscriminant. It le -- levies it on every purchaser. This fact also negatives any possible argument that this tax was levied for the corporate privilege of doing business in the State because it's levied on individuals and because it's levied without regard to whether you're a corporation or admitted or not. The only two requirements are the -- are the purchase from an unadmitted insurer on the Texas property. Now, we come to the discriminatory nature of the tax. Is the tax discriminatory? Now the State or the petitioner has blown both hot and cold in its brief. The petitioner in one position has argued that the tax is discriminatory that it is purposely discriminatory in order to accomplish what the State or the petitioner describes as a re -- as a regulatory effect. In other words, by the higher tax, they accomplish regulation by discouraging the purchase. In another place in its brief, the State argues that this tax is to equalize the tax burden. If it is to merely equalize the tax burden, then of course the State loses its regulatory effect. The truth of course is that while the State has taken both positions in its brief that it -- to equalize taxes and put them on an equal basis and in another -- in another place in its brief, it is discriminatory to discourage the -- to discourage the purpose, the truth is that it is discriminatory. The rate on unadmitted purchases from unadmitted insurers is at the rate of 5% of the premium pay, 5% of the premium paid while the taxes to unad -- to admitted insurers, domesticated insurers if you pleasem, varies from a minimum rate of 1.1%. That's a difference of over 400% and almost 500% to a maximum rate. The maximum rate on any admitted insurer is 3.85%. The graduated scale or the scale from 1.1% to 3.85% is determined -- is determined by a formula in the statute that varies dependent upon the admitted insurers' investment in Texas property. The tax, not only is discriminatory in that regard, admitted insurers are granted in the same statue, a sweeping tax immunity from any tax immunity from any tax agent by any other political subdivision of the State. The respondent is granted no such broad tax immunity. In other words, the admitted insurers in return for the premium tax on their premiums are admitted, are given immunity from insurance occupation taxes on -- from other political subdivisions of the State which is a privilege the respondent does not enjoy. The taxes for the discriminatory in that, domestic insurers, if a policy is cancelled and a -- and a return premium is paid are permitted to credit a return premium against the tax whereas an unadmitted insurer is not given the same credit. So, I think it is quite clear that the tax is patent -- that the tax is patently discriminatory. Now, as we move into the legal issues involved in this case, there are four --
Hugo L. Black: What do you say with reference to the discriminatory feature?
Charles R. Vickery, Jr.: I say it is discrimina --
Hugo L. Black: With reference to the statement made by Mr. Justice Holmes in his dissent explaining --
Charles R. Vickery, Jr.: Mr. Just -- (Voice Overlap) Mr. Justice Holmes in the Tabacos case?
Hugo L. Black: Yes, in the Philippine case where he said the result uphold -- holding the Government's action is just when a tax -- taxes domestic insurance, if reasonable, may endeavor not to let the foreign insurance escape.
Charles R. Vickery, Jr.: What Judge Holmes has said there on the grounds that the Compress opinion was based on discrimination.
Hugo L. Black: Based on the penalty you said?
Charles R. Vickery, Jr.: A penalty into a -- in the nature of a discriminatory tax. Yes, sir. The penalty was in the nature in St. Louis Compress of a discriminatory tax.
Hugo L. Black: Is this a penalty?
Charles R. Vickery, Jr.: Yes, sir. It's a penalty in the sense that it is discriminatory.
Hugo L. Black: Discriminatory in what respect?
Charles R. Vickery, Jr.: In that you pay more than you -- if you bought from an admitted insurer.
Hugo L. Black: Yes, but the insurer, admitted insurer, the one that's admitted in the State has to pay various taxes.
Charles R. Vickery, Jr.: He -- he pays at the rate of 1.1% up to 3.85% as against 5%. That's the same thing that you had in the St. Louis Compress case. The majority in the Philippines case into which Your Honor refers held that the discriminatase -- the discrimination was immaterial.
Hugo L. Black: Yes, they stuck to the opinion with that -- the Holmes' opinion with that interpretation.
Charles R. Vickery, Jr.: Yes, sir.
Hugo L. Black: Mr. Justice Holmes who had written the Compress case would not agree to that and later on, quite a number of statements have been made about the Allgeyer and the Compress case which fit more nearly into Mr. Justice Holmes' dissent, have they not?
Charles R. Vickery, Jr.: Are you referring to the labor cases? The -- the St. Louis Compress case has never really been criticized. Your Honor wrote an opinion in the Hoopeston case in which you said that the Allgeyer case has been occasionally doubted and in that -- and -- and in making that statement that it had been occasionally doubted. Your Honor had reference I'm sure to the labor case. And I'd be glad to discuss the Allgeyer decision with you for a moment. The All -- in the Allgeyer decision, Louisiana levied a tax on unadmitted insurers. But the -- in the Allgeyer case, the tax was levied only, only and only if there was an act in the State of Louisiana leading to the insurance if there was an act in the State of -- of Louisiana. Nevertheless, in the Allgeyer case, they held that tax unconstitutional even though there was a step in the contract, even though there was a formulation of the contract inside the State of Louisiana. Now, the -- the reason that Your Honor was able to say in the Hoopeston case that Allgeyer had been doubted was because in the yellow-dog labor contract cases and in the right to work cases, the Court had said and said through you a time or two that a -- that in the Allgeyer case, there was -- that that in fact was a Louisiana contract. That in effect, one of the essential steps in Allgeyer was a Louisiana contract and Allgeyer really involved the regulation of a Louisiana contract. Now, that's where the doubt has come about as to whether or not Allgeyer regulated a Louisiana contract or not. If that was a New York contract, the argument with Allgeyer is not about whether you can tax a New York contract or not. The argument in Allgeyer is whether it was really a New York contract or whether it was a Louisiana contract. This Court has never questioned the proposition that if a transaction is wholly made in the State of New York, then another state cannot -- cannot tax it, cannot tax that transaction. Now, it is quite another thing to say that the Allge -- that -- that is a -- that is the basic Allgeyer principle and it has never been doubted. It has never been questioned. The thing that has been questioned is whether or not the mailing of the notice of the cotton to be insured, a necessary step in the formulation of the contract in Louisiana was not a Louisiana contract and if the Court didn't go haywire in holding at a New York contract tax by Louisiana rather than a Louisiana contract.
Hugo L. Black: I suppose you agreed that Louisiana or Texas could regulate the types of contract that should be made on property in Louisiana or Texas.
Charles R. Vickery, Jr.: To regulate the types?
Hugo L. Black: The types of contract of insurance that can be made and be effective in that state on Louisiana and Texas property.
Charles R. Vickery, Jr.: So -- so long as it was business done in the State or by admitted insurers, yes.
Hugo L. Black: You say that they couldn't regulate in any other way?
Charles R. Vickery, Jr.: Yes, sir. I say that if Lloyd's of London issues a --
Hugo L. Black: What about the Claxton case?
Charles R. Vickery, Jr.: I beg your pardon?
Hugo L. Black: What about the Claxton case? Does that have any bearing on this?
Charles R. Vickery, Jr.: I'm not familiar with the Claxton case.
Hugo L. Black: Texas policy on the light that was held -- Texas had a policy against letting non-relatives by insurer be the beneficiaries of insurance to pay for it.
Charles R. Vickery, Jr.: There -- there -- there are some cases involving whether they had insurable interest or not?
Hugo L. Black: Yes.
Charles R. Vickery, Jr.: Yes, sir. In -- in those cases went off on one point and that was that if you tried that case in a Texas forum and that it was a Texas public policy not to enforce them, applying conflicts laws not constitutional law that Texas could apply its conflict law in its forums without violating the Constitution but that's a four or five in this case.
Hugo L. Black: But the effects -- effect of it was whether you call it conflict or constitutional that they refuse to let a contract be enforced that has been made that would be valid at another place, didn't it?
Charles R. Vickery, Jr.: Yes, but -- but -- but that case holds this and nothing more that Texas --
Hugo L. Black: I don't mean to say it's controlling here but I think it has (Voice Overlap) --
Charles R. Vickery, Jr.: It's -- its one -- it's one of the more but -- but here, you have -- you have a lawsuit in the Texas Court and Texas -- the Texas Rules of Civil Procedures certainly could apply to a Texas court. And the Texas conflict -- Texas conflict rules could apply to a trial in that forum.
Hugo L. Black: Where did this case --
Charles R. Vickery, Jr.: And that -- all that case held that they could regulate the rules of law to applying a Texas forum.
Hugo L. Black: Where did this case come from?
Charles R. Vickery, Jr.: I beg your pardon?
Hugo L. Black: Where did this case come from?
Charles R. Vickery, Jr.: This came from Texas but we're not dealing with a complex rule of procedure or of evidence. Here, we're dealing with a tax on New York contract. You also -- I beg your pardon? Now, you also have a New York Life Insurance case versus Head which is near to this case than that one. And New York Life Insurance versus Head said that that where a contract was laid out -- insurance contract laid outside of Texas, Texas can change it. I -- I will say in all candid that in cases which have involved questions of -- of procedure in the forums of the State that this -- this Court has given them more latitude. That's your Watson case, your direct action statutes that this -- that they have a right to prescribe the rules of procedure and the rules of law to be applied in those courts.
Felix Frankfurter: In your --
Charles R. Vickery, Jr.: That's probably one thing but to say that they can tax a contract in another state is quite another thing.
Felix Frankfurter: In your view, could Texas make fire insurance compulsory on Texas property?
Charles R. Vickery, Jr.: On Texas real estate?
Felix Frankfurter: Yes.
Charles R. Vickery, Jr.: Yes, I would think they probably could.
Felix Frankfurter: If they -- if they could do that, couldn't they also provide that the kind of assurance that insurance should afford? In other words, couldn't they provide that insurance must be by some responsible companies?
Charles R. Vickery, Jr.: Well, I -- I don't think these courts ever passed on those two propositions.
Felix Frankfurter: Let's speculate a little bit.
Charles R. Vickery, Jr.: I'm an advocate and not a prophet.
Felix Frankfurter: Well, but it's relevant to this case.
Hugo L. Black: Sometimes you have to cut it and mix it up.
Charles R. Vickery, Jr.: Yes, yes. You know, I -- I have -- I have to go by what the law is and know what it will be.
Felix Frankfurter: Yes.
Charles R. Vickery, Jr.: And the law in this case is already permanently declared in at least five or six cases.
Felix Frankfurter: I know but it is suggested that when we reconsider the wisdom of our predecessors otherwise it may have been, what do you think? Do you think --
Charles R. Vickery, Jr.: The -- there are --
Felix Frankfurter: Do you think that Texas could provide insurance should be taking out fire insurance on all Texas realties?
Charles R. Vickery, Jr.: They do have a driver's responsibility law. I really haven't briefed that. And I don't like to fly by the sea to my pants with these hypothetical questions. I mean it's a very dangerous thing --
Felix Frankfurter: Would it make a difference if I suggest that the questions I'm asking leading -- lead up to a question that might have helped you?
Charles R. Vickery, Jr.: Well, that's -- that's what I --
Hugo L. Black: That changes the aspect of it.
Charles R. Vickery, Jr.: And I would -- I would -- if I knew where you were going. I'm a little fearful of the Socratic Method of -- and not without reason. Be that -- be that -- be that as it may in getting back to the question at hand, we think that there are four pivotal distinctions that must be made in deciding the validity of this type of tax. And -- and the first of those is whether or not the tax can be justified as a tax on the doing of business in the state that is whether the tax can be justified as on the granted privilege and that's our distinction of Mr. Justice Black that was made in the Philippine case, the distinction between this kind of a tax on unadmitted insurer and this kind of a tax on unadmitt -- on an admitted insurer. That distinction can be -- that distinction can be critical. The next is whether the tax can be justified as tax -- as a tax done on business within the state or whether it is bu -- on a type of tax on business done without the state and in the next question -- the next distinction whether it's a tax on a transaction within on a transaction without the state and whether or not it's a tax on a Texas contract or a tax on a New York contract. Now, the State has already admitted that St. Louis Compress is indistinguishable and this Court must first meet or face the problem of whether it should be overruled or not. The Tabacos case or the Philippines case -- the Philippines case reaffirmed the St. Louis Compress case under the sale -- same attacks that are made by the State here in an opinion, I think, of our Chief Justice Taft that -- that the Philippines case draws a very narrow boundary. It draws a very narrow boundary and said the same tax applied to an admitted company is good or as if applied to an admi -- unadmitted company it is bad. Now, that's a narrow boundary. I would be the first to say that it is a narrow boundary. But I would also be quick to say that we're on the right side of a very narrow boundary. And if I'm not play dry from Mr. Justice Frankfurter, a boundary is nonetheless the worst for being narrow if you're on the right side of it at any rate. The next case we rely on is the Connecticut General case which was decided in this Court and I believe, the year 1938 at least in that era. In the Connecticut General, the State of California before they can levy a tax, Connecticut General purported to levy a tax upon -- California purported to levy the tax on Connecticut General on reinsurance contracts made in the State of Connecticut based on the premiums or measured on the premiums paid in the State of Connecticut. This Court held with one dissent by Mr. Justice Black that the Connecticut contracts and the Connecticut premium payments were not amenable and not within the taxes -- taxing jurisdiction of the State of California. Now, the -- the petitioners in the course of this long litigation involved some 10 or 12 briefs and they have never met the Connecticut General case at any way. They have never answered to Connecticut General case. They have never tried to meet it. In fact, this case is stronger than Connecticut General. Connecticut General says if you have a contract in Connecticut and a premium payment in Connecticut and that's in 303 U.S. that if you have a Connecticut contract, if you have a Connecticut premium payment even though the -- the insurance policies are on the lives of California residents, the State of Connecticut -- the State of California has no jurisdiction to tax and they have transgressed a well-established constitutional boundary and the tax must fall. That distinction runs throughout the cases. If the transaction is a Connecticut transaction, California can't tax it. If it's a New York transaction as in this case, the State of Texas can't tax it based on property or lives within the State. Now, the dissent in that case was based -- we are stronger than -- and Connecticut General has pointed out in the dissent because Connecticut General had a permit in the taxing state and was doing business in the taxing state and the State of California tried to justify as a tax on the privilege of doing business. Now, although -- although I primarily rely is on St. Louis Compress and -- and Connecticut General and on what I call the Philippine or Tabacos case and although we're much near Connecticut General than we're on Allgeyer, the State levies it the entire force of its arguments in Allgeyer. In other words, the State has lost its own clay pigeon to shoot down. We -- the Allgeyer case could be overruled. The Allgeyer case could be overruled on the basis that it was a Louisiana and not a New York contract without affecting this case one or the other. We are in a much stronger position in the Allgeyer case, very much stronger position. The -- and that you could over -- if a proper case came out, you can overrule Allgeyer and still affirm or reaffirm St. Louis Compress. Now, that is mildly a financial provisions, Judge Holmes pointed that out himself in the St.Louis Compress opinion in which he said, the St. Louis Compress is a stronger case than Allgeyer for this very reason that in Allgeyer, you had a step or part of the contract in the taxing jurisdiction. Now, I -- I should like if I might to then pass to the -- to the authorities relied on by the State. The State says at the beginning with Osborn versus Ozlin that a -- a brave new world of constitutional law was opened up. That due process underwent a metamorphose. That due process underwent some revolutionary change. Respondent does not believe that that is a fact. Osborn versus Ozlin -- Ozlin is in a traditional due process group. There's nothing in Osborn versus Ozlin that is revolutionary nor is there anything in Osborn versus Ozlin that affects this case. Now, Osborn versus Ozlin holds one thing and only one thing and that is that -- and that is this simple thing that the State of Virginia could regulate insurance business inside the State of Virginia within the State of Virginia and that as a part of that right, they could regulate the employment contract between an insurance agent in Virginia and a domesticated Virginia company. They could regulate the business and contracts within. And then we come to what is also -- that has nothing to do with their power to regulate without the State. We make the distinction between regulating what goes on within and without the State. Now, I -- I think that there can be nothing clearer than that Osborn versus Ozlin is limited to regulating the insurance business within the State of Virginia. And to remove all doubt about it and to remove all doubt about it and to firmly establish in that opinion the difference between regulation within and regulation without the State at the close of that opinion, Mr. Justice Frankfurter pointed out that Osborn is different from the Tafoya case, T-A-F-O-Y-A, it's reported in 275 U.S. which was an opinion by Judge Holmes. And it's follows in the St. Louis Compress vein and consistent with it and it was distinguished in Osborn versus Ozlin. In the Tafoya case, the State of New Mexico had undertaken to say that the insurance company could pay no compensation to any agent or any broker for insuring New Mexico risk. They prohibited the payment of compensation to any insurance agent for the procuring of an insurance policy on a New Mexico risk. It was pointed out in the Osborn case that that was an attempt to regulate what the insurance company did outside the State. What -- what -- what New Mexico tried to do in Texas or Oklahoma was prohibited. They could not -- they could not regulate insurance agents' compensation outside the State. Osborn versus Ozlin is merely the other side of the same coin and said -- which holds that in Tafoya, the compensation was outside the State and was the same done outside the State and was invalid. Following Osborn versus Ozlin, they were -- they were regulating or they were fixing a compensation agreement for activity within the State of Virginia. Osborn versus Ozlin is even broader than that or narrower depending upon your point of view. It holds that the State of Virginia could establish an agency system for doing the insurance business in the State of Virginia. And as a part of that system, they could provide for the compensation -- compensation of agents. It was limited to insurance business in Virginia and the method of doing that insurance bu -- business in Virginia. Now, the Hoopeston case relied on by the State -- the Hoopeston case relied on by the State is entirely wider the more and not within orbital range of this case. In Hoopeston, there was a simple -- there was a simple problem. The Hoopeston -- the -- the Hoopeston insurance which was a reciprocal association of insurer, these insurers wanted a permit to do business in the State of New York. They wanted them to seek permit to do business in the State of New York. Based upon the fact that the insu -- now listen to this, the insurers and the insured were both in the State of New York. The insurers' contracts were in the State of New York. They solicited insurance in the State of New York. They paid claims and investigated claims in the State of New York and they will claim an immunity from New York regulation based upon the obvious doing business. Here, the problem Hoopeston is the second projection. In Hoopeston, New York was reaching out to -- to make a company that was doing business qualifying the State based on New York transactions. And it was -- it was clear that they were doing business in the State. And what was clear in the Hoopeston case, that the insurer was doing business in the State is admitted not to exist in this case. The insurer is not doing business under the stipulation in this case. And the State is very proud of that fact. The Hoopeston case is -- is nothing more no less than a finding that Hoopeston -- the insurer was doing business in the State and therefore subject to internal regulation. There was no attempt to project the taxing power or the regulatory power outside the State of New York and it is completely inappropriate here. Travelers Health -- Health Association is the same kind of a doing business case. Here, we're not looking to see if Lloyds is doing business because it is admitted they are not. The stated -- the State concedes they are not doing business in the State. Now, the -- the State suggests that St. Louis Compress should be overruled because it's stayed all authority. St. Louis Compress, Allgeyer and Connecticut General were all cited by this Court as late as March in 1960. In -- in the Federal Trade Commission versus Travelers Health in an opinion by Mr. Justice Whittaker holding nothing really on the point in issue -- holding nothing on the point in issue but recognizing that authority now -- not withstand -- not with the authority in support of the respondent's position is clear and unequivocal. Now, we turn to should it be overruled. Dissent -- and I say that as the Toolson Rule should be invoked in this case. The Toolson Rule was a New York Yankee case where an attempt was made to bring him within -- bring them within the State, within the scope of the antitrust laws and this Court said that a long time ago we let baseball develop believing that it once subject to the antitrust laws and we therefore will not reexamine it because the business has been left for a long time to develop on that proposition. The insurance business here has been left to develop for 65 years in reliance and based on the Allgeyer, Saint Louis Compress, Tabacos, Tafoya, Connecticut General cases. Now, (Inaudible) will immediately say that Toolson is statutory and you are involving constitutional principle. And I say that is a distinction but it is no difference. Stability is as much a merit in the one area as the other and that the Toolson Rule should be applied to this case and that St. Louis Compress and its progeny should not be reexamined but that they should be reaffirmed because not only has the shipyard business but the insurance business has been left to develop for 65 years in reliance upon it.
John M. Harlan II: There's a big difference though is there between Toolson --
Charles R. Vickery, Jr.: There is a big difference between a congressional statute and a constitution. The only policy argument that you (Voice Overlap) --
John M. Harlan II: How are you going to suggest another difference? Toos -- Toolson is baseball.
Charles R. Vickery, Jr.: Well, this -- this Court had now put a position to admit the case is still going, making that line entitled to preferential treatment. That's true. The -- the real distinction that you can make if you want to -- is to say that it's more cumbersome to change the Constitution than it is to change the statute. And I don't know if the President will agree with you or not but it's -- it -- it can be difficult to do either one. This is not -- this -- this is not a -- this is -- this is not a civil rights case. We're not dealing with -- with personal -- personalities. We're not dealing with the rights of persons. Here, we're dealing with property rights where there's certainly less compelling reason to overrule long establish our constitutional precedent.
Felix Frankfurter: Can I ask you -- can I ask you -- is it your situation on this aspect of your argument more likely other insurance case that this Court had about at least an insurance --
Charles R. Vickery, Jr.: Well, it --
Felix Frankfurter: -- where we get some overruling at least (Voice Overlap) --
Charles R. Vickery, Jr.: Yes sir. I -- I'm not unmindful of the fact that this Court has not been reluctant at times to overrule. But in the Toolson case for some reason, it was reluctant. And I'm saying that the same factors of, again, Toolson case are present here. Here, you have a shipyard that goes in, it spends a lot of money, it gets into the shipyard business, it's been since 1934, it's carried these policies, this is not something that we did -- done to get into this lawsuit or to attack the statute. We were there for 23 years before the statute existed.
Felix Frankfurter: And I take if you -- you argue that the earlier -- the Allgeyer decision and the Compress case are as a matter of, what we lawyers call, as a matter of principal right.
Charles R. Vickery, Jr.: I (Voice Overlap) --
Felix Frankfurter: Not merely that they own their right, you think?
Charles R. Vickery, Jr.: I think they are not only old but they are right. And that has been a long time since they have been questioned on this fact. That if -- the -- I -- I think that -- that there had been many advocates and they've been over aggressively trying to extend them beyond the scope that could be taken. And you've distinguished them time and time again. But when you distinguish a case, you don't impinge upon its authority.
Felix Frankfurter: But there was a lot of tall talk in the Allgeyer opinion.
Charles R. Vickery, Jr.: There's a lot of tall talk and -- and most of the tall talk is -- and most of the thing -- the two things that are bad about Allgeyer and to differentiate it and the thing that got it in trouble was that it was possible to make a strong argument. There was the Louisiana contract because -- because it would -- the statue only reached Louisiana transaction.
Felix Frankfurter: I wasn't referring to that. I was referring to the generality of language.
Charles R. Vickery, Jr.: Yes, sir.
Felix Frankfurter: There's lots of general language.
Charles R. Vickery, Jr.: There's a lot of general language in Allgeyer. There's not in St. Louis Compress. St. Louis Compress --
Felix Frankfurter: Different hands wrote the difference of the two opinions, two different people --
Charles R. Vickery, Jr.: Two different hands.
Felix Frankfurter: Yes.
Charles R. Vickery, Jr.: The one is pungent thrust, quick, clear --
Speaker: And short?
Charles R. Vickery, Jr.: -- and unequivocal, short and unequivocal. But nonetheless, right. An opinion doesn't have to be long to be right. I've -- I don't suppose anybody --
Felix Frankfurter: The fact that it's long doesn't make it right.
Charles R. Vickery, Jr.: I beg your pardon?
Felix Frankfurter: The fact that it's long doesn't make it right.
Charles R. Vickery, Jr.: No, sir. But the corollary of that is also true of the fact that it's long doesn't make it wrong. So --
Felix Frankfurter: Here we are.
Charles R. Vickery, Jr.: Here we are. Now, we would -- we -- we have used a lot of words to prove nothing. But I only -- I only have a few minutes left and I want to get down to the -- to the -- to the real meat of this case and the authority behind it. But the State is asking you to -- what the State is besieging these courts to do is one simple thing, one simple thing. They say that we want you to say that if there is a Texas risk, insurance on Texas property or insurance on a job in Texas are on a Texas risk, we want you to take that bare fact, Texas risk in saying that that gives us regulatory dominion and that that gives us taxing dominion over the transaction. Now, this Court has re -- has rejected as a jurisdictional nexus the Texas risk argument six times, six times. The jurisdictional nexus based on the taxes or a local state risk has been rejected. And it -- it was rejected for the first time in the Allgeyer case in 165 U.S. then in St. Louis Compress in 260, in Tafoya in 270, in the Philippine case in 275, in Connecticut General in 303 U.S. and it was rejected again in Provident Savings versus Kentucky in 239 U.S. 103. But by so far, 65 years of constitutional history in six different cases where the issue was squarely presented, this Court has seen that a bare Texas risk is an insufficient jurisdictional nexus. Now, the next argument that the State makes -- a basic argument is that some economic catastrophe may befall, the shipyard in which they have a grave interest. This -- this economic interest depends upon several ifs, its two if-if on which to base constitutional policy, if you have a loss, if law had escape payment, if the respondent can't rebuild the shipyard, then you have this dire economic consequences. That is three -- that's three ifs. And that -- that argument is also squarely met in the Connecticut General case when it was said by the Chief Justice Stone that the jurisdiction to tax does not depend, the jurisdiction to tax does not depend upon the ultimate thrust of the economic benefits and burdens of the transaction. I say -- I say that you cannot base a states jurisdiction to tax upon possibilities, upon visions of dire economic consequences, it may never happen. We've had this insurance now for 28 years and it's never happened. It's not a long time in geologic time but it's a pretty substantial for the history in human life, 28 years. I say that -- that if this Court accepts as a jurisdictional nexus, the ultimate economic thrust of the benefits and burdens of possible acts of God or war or chance that that is too thin, too thin a basis upon which to base jurisdiction. Now, this tax cannot be justified as the State suggested as a tax on the privilege of doing business in the State because it's levied without regard to whether you do business or not and for even the stronger reason they have admitted that we've paid all the taxes. In conclusion, I would like to sum up by simply saying that St. Louis Compress was right and should be reaffirmed that the Texas Court should be affirmed and that this tax cannot be justified as a tax on property. It cannot be justified as a tax on business done in the State of Texas because it was business done in the State of Texas. It cannot be justified as a transaction within the State of Texas because it was a transaction within the State of New York. It cannot be justified as a tax for the privilege of doing business in the State. And the State -- even if the State of Texas has the temerity to suggest that it maybe ought to be sustained because the State of Texas gave to the respondent the opportunity to insure which also comes from Judge Holmes in which he said that the opportunity to insure was a great thing or privilege. But the opportunity to insure that was given here was given by the State of New York. If anybody's going to make that argument here, it ought to be the State of New York. Texas then gave the respondent the opportunity to insure the -- the State of -- of New York didn't. Texas cannot -- cannot claim the right to tax the respondent for a privilege not granted. That is the privilege to make a contract in New York, the privilege to insure in New York and the privilege to negotiate and do business in New York. Texas is claiming the right to tax a privilege granted not by it but granted by the State of New York. Now, it is also possible that St. Louis Compress has overruled that New York certainly has jurisdiction to this contract. New York certainly has jurisdiction. It was made in the State of New York. Where do we like, if we use the Socratic -- the Socratic Method and become prophetic for a minute, where do we like, if you permit the State of Texas and the State of New York to both have jurisdiction of this policy and they've -- and they have conflicting policy provisions which is not improbable. The New York Life Insurance Company versus Head brought up that problem years ago. If New York has got that -- if transaction was in New York, the agreement is in New York, the business was done in New York and they certainly have jurisdiction. What if their reserved requirements, their capital requirements, their policy requirements get in direct conflict with Texas? That has to be resolved and can only be resolved by this Court. We are not seeking to escape all insurance taxation or regulatory taxation. All we're asking this Court to do a -- and we do it with the conviction of the St. Louis Compress case is to keep the Texas taxing power in Texas and the New York taxing power in New York and we are willing to submit and are submitting to the -- to the New York jurisdiction. It's mentioned in the policies that service can be held on the Commissioner of insurance in New York. We therefore submit that the Texas court should be affirmed and this -- and the long line of authority supporting our position should not be overruled. Thank you.
Earl Warren: Mr. Werkenthin.
Fred B. Werkenthin: Mr. Chief Justice, may it please the Court. Replying to the last argument advanced by the respondent to the effect that only New York has jurisdiction over this matter and that to affirm the position or to take the position of the petitioners in this particular case would lead to conflict among the various states. And this is not a new problem with this Court, conflict of regulation between the various states. It's not a new problem in the field of insurance regulation as witnessed the Watson case decided by this Court in 1954. There, the State of Connecticut or Massachusetts issued or had a law that provided that contracts issued there should not have a provision allowing direct action. The policy was entered into in New York or in Connecticut, I -- I believe it was entered into Connecticut. In the State where the law was that the contract could not provide for a direct action. What did Louisiana do in that case? Louisiana was allowed to apply its own direct action law in that case, obviously, a conflict of regulation, conflict of policy between the State of Connecticut on the one hand and the policy of the State of Louisiana on the other. Obviously, the Claxton case mentioned by Mr. Justice Douglas and Mr. Justice Black a moment ago has that same conflicting policy regulation involved. The similar case dealing with -- in the field of insurance is the case of State Farm versus Duel in which the State of Wisconsin was allowed to apply its requirements as to reserves not only on policies written in Wisconsin but all over the United States. Certainly, that conflicted or could have conflicted with regulations from other states. So it's not enough to say that -- that perhaps there might be conflict with other states policies in the field of insurance. It's not enough to -- to speculate on that field. Further, it might be added that there's no showing in this case that any possible conflict does exist. Mr. Vickery, the counsel for respondent also castigated the petitioners for bringing up certain economic possibilities that we rely upon in this case. He said it's not certain that those circumstances will occur. But we submit that the same was true in the Watson case in the economic circumstances which the Court dwelt upon in that case. Certainly, they were not certain to occur. But it was taught in that case that the state policy was sufficient and that the fact that they might occur was sufficient to allow the state policy to control. Now, should the Allgeyer line of decisions be overruled? But first of all, I think it's quite clear that it's not necessary to overrule the specific case of -- of the specific Allgeyer case in this decision. The facts were not on -- on all force. There, the Louisiana Court was dealing with a transaction, a risk that was only momentarily within the State. In fact, the -- the opinion reflects that actually, the insurance did not take effect in that case until it became a marine risk. Therefore, suggesting that -- that no time was the insurance -- their insurance policy there involved insurance on a Louisiana risk as such. Should the doctrine of the Allgeyer case as developed in that case and developed by the St. Louis case and by the Philippine case, should it be overruled? We say, yes, if it has not already in effect then overruled by this Court. We point out to the fact that in the 20 years since the Osborn case was decided, not a single instance has occurred in which this Court has applied the doctrine of the Osborn case, the -- the Allgeyer case or the St. Louis case or the other authorities based upon Allgeyer. In fact, each and every time that it has had an opportunity to apply that doctrine are those or the doctrine of the cases following it, it has -- it has ruled in favor of the state regulation using either -- either construing the case as being on different facts or in several instances not only in the field of labor relations but in several other instances, it has overruled the President based upon Allgeyer.
Felix Frankfurter: What -- would you mind stating what you conceived to be the -- what you call the Allgeyer doctrine as against the decision in that case?
Fred B. Werkenthin: Yes, sir.
Felix Frankfurter: What do you conceive to be the doctrine?
Fred B. Werkenthin: Well, the Allgeyer decision, if I can answer that question first.
Felix Frankfurter: I thought you said a minute ago that you need an overruling decision?
Fred B. Werkenthin: That's correct. Alright, the Allgeyer decision said that the State could not prevent an individual within that State from insuring -- insuring his property or -- or entering into a contract where the risk was outside of the State. That was a situation in that -- in that particular case.
Felix Frankfurter: But the risk was outside the State?
Fred B. Werkenthin: Yes, sir. That's -- that's the distinction that I was -- was making in that particular situation.
Felix Frankfurter: That's because of a fleeting character of the brief?
Fred B. Werkenthin: That's right. I think that's -- that's the way I understand the case.
Felix Frankfurter: What's the doctrine?
Fred B. Werkenthin: Now, the doctrine has developed in the St. Louis and -- and Philippines case. As I understand it, is that the -- a state can neither interfere with nor burden an insurance transaction if the formalities of the contract or if the contract is performed out to be -- performed outside of the state. Now, that's the extension that I believe to have been made by those two latter cases in which has become, in my mind at least, the Allgeyer doctrine that is that you cannot burden this transaction that has -- where the formalities of the contract have occurred outside of the State irrespective of the interest that the State might otherwise have in that insurance transaction.
Felix Frankfurter: Isn't it the other way around, not what formalities takes place outside the state but what transpires within the state?
Fred B. Werkenthin: Well, I wouldn't agree with that statement Mr. Justice because I believe the focus in those early cases of -- was what on what occurred outside of the state and -- and not upon the interest within the state.
Felix Frankfurter: Well, the fact that something occurs outside the state doesn't preclude or ex -- preclude the state from exclusion. It's from dealing with something that it is -- its legitimate concern. I know the (Voice Overlap) --
Fred B. Werkenthin: That's correct.
Felix Frankfurter: -- question adequate there.
Fred B. Werkenthin: Yes, sir.
Felix Frankfurter: So that you can't just say if its -- if formalities are outside Fresno, the state -- the internal state has no authority.
Fred B. Werkenthin: That's correct.
Felix Frankfurter: You've got to look both who takes out or takes place inside of a taxing or a governing state as well as what relation that has to what goes on outside. So the crucial question is what takes place inside on which they file a confession. Now, do you --
Fred B. Werkenthin: Well, I -- I'm not so sure that I would agree that it's what takes place within the State. I --
Felix Frankfurter: Whatever word you use --
Fred B. Werkenthin: If that's to be related to the formalities by which the contract is executed, I think that you have to look at -- at the -- for -- for example if the fact that the state has interest in the property within the state is -- is -- is nothing that takes place within the State, it's something that its there.
Felix Frankfurter: Anyhow, an event if you please --
Fred B. Werkenthin: That's right. That's correct.
Felix Frankfurter: -- or a phenomenon within the state --
Fred B. Werkenthin: Yes, sir. That's -- that's the way I understand the --
Felix Frankfurter: But the mere fact that you've got -- the piece of property in the State doesn't mean that the State can do anything in relation to it.
Fred B. Werkenthin: Maybe not that it can do anything in relation to that property but I think --
Felix Frankfurter: But the question is what --
Fred B. Werkenthin: -- that it can enforce for example, its policies on arson with respect to that.
Felix Frankfurter: Yes.
Fred B. Werkenthin: It's -- it's in the insurable interest con -- provisions of a contract relate to the policy of arson. I think it can enforce that policy on it. And many -- many other policies irrespective of where the contract is -- is executed to where the individual resides.
Felix Frankfurter: But I thought you were cutting it a little short to say that all that follows Allgeyer was that the mere fact that there were formalities outside taxing or regulating state exclude that state from regulating or taxing. That would be too easy. The mere fact that some formality in relation to --
Fred B. Werkenthin: Well --
Felix Frankfurter: --the Government or taxing events can take place --
Fred B. Werkenthin: Perhaps that was a bit narrow and perhaps I should have stated it as the place of making or the place of performance of the contract where the phenomena with which the Allgeyer line of decision were most concerned. I -- I believe that would be a -- a -- a more accurate description of the case.
Felix Frankfurter: But the real -- all your argument, all the State's argument are drawn from the fact that this is realty situate within Texas, is that right?
Fred B. Werkenthin: That it is realty situated within the State of Texas and that we have the respondent within the State of Texas. Yes, sir. And it -- it is the interest that the State has arriving from those two matters that gives us the -- the --
Felix Frankfurter: Not to say what kind of insurance or whether you should take insurance but the tax because you take insurance from -- from one company rather than another.
Fred B. Werkenthin: That's -- that's the taxable --
Felix Frankfurter: Or to --
Fred B. Werkenthin: -- criteria.
Felix Frankfurter: That's the levy because you don't take insurance from a local company.
Fred B. Werkenthin: That's the effect of --
Felix Frankfurter: That's what the State says.
Fred B. Werkenthin: -- that's the effect -- that's the effect of the tax. If I might, I should like to --
Felix Frankfurter: I don't see how that -- how that in -- suppose, the Todd ship building -- shipyard burns down, I don't see the fact that you've collected last year's taxes, helps to see to it that the Todd Shipyard doesn't go up in a fluke.
Fred B. Werkenthin: Well now, we -- we are not -- we're not limiting ourselves simply to the regulatory effect. We say that Todd is also required to play -- to pay its share of the burden of regulation in this particular field. And that, certainly, a fire on its property has a vital effect to Texas and Texas has lots of regulations that pertain to that type of a catastrophe.
Felix Frankfurter: Well, I think you can therefore tax them the way you tax everybody else or if you had a state insurance, suppose Texas goes in for a state -- for a state owned or a state conducted fire insurance system or health insurance system or whatnot, I suppose you have hail in Texas, do you?
Fred B. Werkenthin: Quite a bit of it.
Felix Frankfurter: You do?
Fred B. Werkenthin: Quite a bit. In West Texas in particular.
Felix Frankfurter: What ignorance sprouts from New York and Boston? I suppose you could tax -- tax them to contribute to the maintenance of an insurance system.
Fred B. Werkenthin: Yes, sir.
Felix Frankfurter: But I don't know what you're doing here. You say you tax them because they don't insure in a Texas company.
Fred B. Werkenthin: I think -- I think that's incorrect, Mr. Justice --
Felix Frankfurter: Isn't that true?
Fred B. Werkenthin: The way -- but prior -- for prior to the time that 2138 was originally passed, there was no tax at all paid either by an insurance company or by the insurer or by the agent when the insurance was placed with an unregulated carrier. There were taxes which were the ultimate burden of the individuals insuring with regulated carriers. Now, we've had some conflict as to the amount of that -- of that insurance. Counsel for the respondents suggests that it was a maximum of 3.85% but that's not the case. The maximum tax when you take into consideration the maintenance taxes that are involved will move from something above 4% or something over 5% depending upon the type of -- of insurance that is available or that is written upon. Now, of course, there were the additional burdens and cost which -- which ultimately passed on to the insured and -- in regulated type of insurance. So the first step that the legislature took in this field was to pass 2138 providing that this type of insurance, unregulated insurance could be written through licensed agents in the State of Texas and partially to pay for the cost of this particular regulation and I must admit partially for the economic sanction that's involved, place the tax of 5% on those types of transactions which the agent was required to collect. Now, this left a tremendous loophole and had an -- very adverse effect upon Texas regulation. The -- the obvious intent of the legislation to begin with -- with was to encourage resort to these agents in the -- in the sale of -- of unregulated insurance if it was to be sold. But now that there was a premium tax placed upon that particular type of transaction and non-placed where the individual himself placed the insurer, where quite naturally, the individual tended to avoid use of the agent. And it was to stop up this particular loophole that the tax was levied. And it was also to make these people pay their fair share of this regulatory burden that the 2138 was amended to include the 5% tax on the exact situation that we have here.
Earl Warren: Well, if it's a tax in that sense, what do you do with Connecticut General?
Fred B. Werkenthin: Connecticut General -- I think the first thing that you have to do with Connecticut General is compare it to Tabaco or the Philippine Case and see just exactly what the Court was dealing with there. Those two cases are in the ex -- same exact posture that is the part of the -- of the Philippine case in which the tax was affirmed. There you had two foreign companies that were doing business in the Philippines. The insurance was on the risk within the -- within the Philippines. That was the -- the case of the -- of the London company that was insuring the risk. The court there held that the tax was alright. The tax was permissible. Alright in -- in the Connecticut General case, what is the situation? You had two companies that were doing business within California. The first California company not Connecticut General, was insuring the lives in California and was transferring this risk on to Connecticut General. Well, I think it could be said to some -- to some extent the risk of insurance that Connecticut General was in -- in California but not to the same degree as the risk was within the Philippines. I think that what the Court was simply doing there was saying well, the interest that California has where it's merely reinsurance of these lives and these people have no right to perceive directly against this insurance. The -- the interest of California is not sufficient. So I think that you would have to say that in the -- in -- in that particular case, the risk was less within California than it was say, for example, in the Compania case or in the Osborn case or any of the other decisions that follow it. That's the only way that I can -- can understand its distinction there. Secondly, it was purely a revenue measure. The -- no -- no effort was -- made to sustain it as a regulatory -- as having any regulatory effect as we do in this case. And I -- I think those are the bases on which it can be distinguished.
Felix Frankfurter: Well, the regulatory aspect of this statute is that as your colleagues indicated that it would exert pressure to take out local insurance to avoid this exception.
Fred B. Werkenthin: Yes, sir
Felix Frankfurter: That's the -- that's the regulatory aspect of it.
Fred B. Werkenthin: That's pa -- part of it. But it also -- it also -- it also has the effect of encouraging those companies that are now in the State of Texas and who are writing as regulated companies not to plea the State of Texas and -- and right under circumstances in which the -- in which the -- they could do so much cheaper. It's -- it's an effort to preserve the Texas regulatory system. It's not necessarily to coerce these people into buying -- first place, but let me point out this distinction from the Allgeyer case. This is not an effort to prevent the purchase of that kind of insurance. It's quite obvious. And it is distinguished from the Allgeyer on that basis.
Earl Warren: But you say that there was no such interest on the part of California in the Connecticut General case?
Fred B. Werkenthin: I think there could have been but I don't believe that it was raised as a -- as a reason for sustaining the tax in that particular case. There was no regulatory effect or no economic effect cited as -- as coming to California because of the tax levied upon -- on these particular transactions. But I -- I say that -- that the main distinction with that case is that -- that it did not appear, that the risk was within California in the same sense as it was and say the Compania case or in this case. Now --
Felix Frankfurter: Are -- are you suggesting that there's a new thought that had been drawn on into the offer? You're suggesting that by making -- by exacting a tax on -- writing on the -- taking out insurance of a foreign or a non-Texas company, you -- you discourage Texas insurance people from -- from leaving the State, you don't encourage them to stay there because --
Fred B. Werkenthin: That's right.
Felix Frankfurter: -- these outsiders were not subject to the regulatory system of Texas allowed profitably to take the right insurance in Texas then the Texas people will all flee Texas including New York and Connecticut and elsewhere.
Fred B. Werkenthin: Well, of course, there are numerous -- numerous advantages aside from the -- the disadvantage of the tax inequality that accrued to being regulated and operated with -- operating within the regulated framework.
Felix Frankfurter: That's what I thought is but it never occurred to me that this is a is a pretty -- a pretty -- what shall I say? Fancible argument --
Fred B. Werkenthin: I know, sir. I -- I --
Felix Frankfurter: That -- these people or insurance companies are in Texas or -- or come to Texas or otherwise working.
Fred B. Werkenthin: Your Honor, it's -- it is a substantial problem in the insurance industry today. All of the -- the various states have -- have been dealing with this problem not in the exact way that Texas has -- has done but surplus insurance legislation is that particular line is called is brought up in all of the legislatures. The problem is that large insurers of the nature of Todd and of -- of other nationwide insurers, more and more because they -- they have the ability to -- to judge these things more than the smaller individual. These people are more and more going to the unregulated market and less and less of -- of these -- of these risks are coming -- staying within the framework of -- of the Texas regulation.
Felix Frankfurter: Who is the primary insurer here?
Fred B. Werkenthin: The primary insurers are two English companies. One of them is Lloyds and Lloyds Institute, I believe.
Felix Frankfurter: Any reinsurers?
Fred B. Werkenthin: None that I -- that I'm aware of.
Felix Frankfurter: You mean they fully -- flee the United States altogether? If this -- your argument is valid and -- and --
Fred B. Werkenthin: Well, they would write it -- they would write it on -- on an unregulated basis as the -- I don't know when they would flee the United States but they write it on unregulated basis as the two companies involved in the amici brief due today.
Felix Frankfurter: That's why to myself I can well understand a State, making certain requirements for insurability, of realty within its confines but that isn't in this case.
Fred B. Werkenthin: Well, I -- I think that -- that if the -- if the State could say to the property owners within its state that they had to resort to particular types of insurance companies within the State that -- if that particular point is valid, that there's nothing unconstitutional about a tax levied that -- that merely aims to encourage.
Felix Frankfurter: To me they're very different things.
Fred B. Werkenthin: I believe I've used up my time.
Earl Warren: No, it is not --
Fred B. Werkenthin: What sir?
Earl Warren: -- you have more. You --
Fred B. Werkenthin: Yes, I -- I do have.
Earl Warren: If you have not finished your -- it's alright. I think you have a little more time. You have five minutes from that white light that sets what's going on.
Fred B. Werkenthin: Now, one point that hasn't been discussed except in the briefs at -- at any length is the burden that's a problem related to the questions that were just asked. The burdens on companies such as the Church Insurance Company and the Catholic Insurance Company that are amici in this case, they have said that well they do business on an unauthorized or unregulated basis by a virtue of being able to do business as unregulated carriers. They are able to -- to affect the substantial saving to the policy holders. And they say that if this type of regulation is affirmed, why this saving will disappear. That may well be but the same type of argument was advanced in the Hoopeston case. And the Court in reply to that said, however, pers -- persuasive. Such arguments might be introduced to the state legislature. This presents no constitutional banner -- barrier which prevents New York from enforcing these regulations if it chooses to do so. Now, certain reference has been made to the Federal Trade Commission case versus Travelers Health Association. Now, actually that case can have no relation at all to the issues in this case. The only way that reference to the case is justified at all by respondent is that he wants to argue that somehow Congress is resurrecting the doctrine of the Allgeyer decision or is pronouncing its decision that has never been overruled. Well of course, Congress -- obviously a matter beyond Congre -- the congressional jurisdiction. All that Congress did was to recite in -- in part of the history to that particular bill that they thought that these particular cases were still alive. But in any event, the citation or the -- or the authority relied upon are quoted in that case shows that the Congress -- merely that Congress was unaware of the Osborn decision and the other decisions that followed it. In closing, I want to -- to get back to what we think is the fundamental error of respondent's position in this case. Time and time again, respondent's counsel recited that states cannot regulate a transaction if the transaction occurred outside of the state. He recited many, many cases to that effect. But we believe that the Osborn case is the lead of showing that that position is no longer correct. The Osborn case simple sets aside the statement from the St. Louis Compress case that you can't burden or interfere with what the State does -- what a company does outside of the State. In fact, the very first -- the very first portion of the -- that opinion, the Court very carefully stated, the question is not whether what Virginia has done will restrict appellant's freedom of action outside of Virginia by subjecting the exercise of such freedom to financial burdens. The Court went on to stay -- say that the right of Virginia to regulate in that particular instance, the right in any instance is measured by the interest that it has in the transaction. It is not correct to suggest as respondent has that Virginia did not touch transactions that occurred outside of the State. For if anything is clear, it is clear that the Virginia regulation saying that you have to go through Virginia agents, that you have to pay Virginia agents a commission prepared, applied to all insurance transactions whether they were executed inside the State of Virginia or whether they were executed in New York. Thank you.